Order entered November 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01182-CV

                         VICTOR HERNANDEZ, ET AL., Appellants

                                                 V.

                         AMERICAN HOMES 4 RENT PROP TWO,
                        A DELEWARE LTD LIABILITY CO, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01640-B

                                             ORDER
       Before the Court is appellants’ November 25, 2014 unopposed second motion for an

extension of time to file a brief. Appellants inform the Court that the parties are in the process of

finalizing settlement documents and request a forty-five day extension. On November 3, 2014,

the Court granted appellants’ motion for a twenty-six day extension so the parties’ could finalize

their settlement documents. Accordingly, we GRANT the motion TO THE EXTENT that

appellants shall file either a motion to dismiss the appeal or a brief by DECEMBER 29, 2014.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE